DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Amended claim 1 recites that a repulsive force of the magnet assembly causes the lens carrier to move away from the first magnet. Claim 4 depends on previously rejected claim 2, now cancelled, and recites that the magnet assembly has an attractive force. The repulsive force displayed by the magnet assembly of claim 1 is not capable of providing an attractive force without rearranging the magnet assembly; the same magnet assembly cannot provide both a repulsive force and an attractive force. For this reason, the limitation of claim 4 contradicts the limitation of claim 1 and is thus not further limiting. In addition, paragraphs 55-57 of the specification in the current application disclose that the magnet assembly displaying a repulsive force and the magnet assembly displaying an attractive force are different arrangements and the latter is not a further limitation of the former. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park (USPG Pub No. 2011/0063741) in view of Park et al. (USPG Pub No. 2011/0149421), hereinafter “Park ‘421”.
Regarding claim 1, Park discloses a lens module (100b) (see Fig. 6), comprising: a base (200) (see Fig. 6); a lens carrier (300) movably installed to the base (200) (see Fig. 6); a driver (400) configured to connect the base (200) with the lens carrier (300) in a transmission way and to drive the lens carrier (300) to partially expand out of or retract into the base (200) (see Fig. 6, Paragraph 44); and a magnet assembly (600b) provided correspondingly at the base (200) and the lens carrier (300) (Paragraph 63), wherein the lens carrier (300) is capable of being in press fit with an inner wall of the base (200) under a magnetic force of the magnet assembly (600b) (Paragraph 64); wherein the magnet assembly (600b) comprises: a first magnet (610b) provided at the base (200) (Paragraph 63); and a second magnet (620b) provided at the lens carrier (300) and disposed oppositely to the first magnet (610b) (see Fig. 6, Paragraph 63). Park discloses the claimed invention, but does not specify wherein the first magnet and the second magnet are repulsive to each other; and the lens carrier has a tendency to move away from the first magnet under a repulsive force of the magnet assembly; wherein an inner chamfer is formed at a corner of two adjacent inner walls of the base; an outer chamfer is formed at a corner of the lens carrier corresponding to the inner chamfer; and the first magnet is provided in the inner chamfer, and the second magnet is provided in the outer chamfer; wherein an angle of the inner chamfer and an angle of the outer chamfer are 45°. It is within the level of ordinary skill in the art that based on the orientation of two magnets with respect to each other, the magnets will either experience an attracting or repelling force. Park ‘421 provides further evidence of this knowledge. In the same field of endeavor, Park ‘421 discloses wherein the first magnet (140) and the second magnet (150) are repulsive to each other; and the lens carrier (120) has a tendency to move away from the first magnet under a repulsive force of the magnet assembly (Paragraph 40); wherein an inner chamfer (111) is formed at a corner of two adjacent inner walls of the base (110) (see Fig. 2, Paragraph 31); an outer chamfer (123) is formed at a corner of the lens carrier (120) corresponding to the inner chamfer (111) (see Fig. 2, Paragraph 34); and the first magnet (140) is provided in the inner chamfer (111), and the second magnet (150) is provided in the outer chamfer (123) (see Fig. 2); wherein an angle of the inner chamfer and an angle of the outer chamfer are 45° (see Figs. 2, 3, Paragraphs 31, 34). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Park with wherein the first magnet and the second magnet are repulsive to each other; and the lens carrier has a tendency to move away from the first magnet under a repulsive force of the magnet assembly; wherein an inner chamfer is formed at a corner of two adjacent inner walls of the base; an outer chamfer is formed at a corner of the lens carrier corresponding to the inner chamfer; and the first magnet is provided in the inner chamfer, and the second magnet is provided in the outer chamfer; wherein an angle of the inner chamfer and an angle of the outer chamfer are 45° of Park ‘421 for the purpose of preventing mechanical deformation (Paragraph 11). Furthermore, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 9, Park further discloses further comprising a bearing roller (500) between mutual press-fit wall surfaces of the base (200) and the lens carrier (300), wherein the bearing roller (500) is rollable during expansion and retraction of the lens carrier (300) (Paragraph 44).
Regarding claim 10, Park further discloses wherein the inner wall of the base (200) is provided with an installation baffle plate (planar surface within 230 and 240) (see Figs. 5, 6), and an outer wall of the lens carrier (300) is provided with an installation locking slot (via 340) (see Figs. 5, 6); when the lens carrier (300) is installed to the base (200), the installation baffle plate and the installation locking slot correspondingly define a space in which the bearing roller (500) is to be installed (see Figs. 5, 6).
Regarding claim 11, Park further discloses wherein the driver (400) is a SMA drive wire (Paragraph 64), wherein the SMA drive wire (400) is stretchable and shrinkable under a regulating current, so as to drive the lens carrier (300) to partially expand out of or retract into the base (200) (Paragraphs 51, 53).
Regarding claim 12, Park further discloses wherein the base (200) has a corner notch (220) (see Fig. 6); the lens carrier (300) has a connection corner (310/320) corresponding to the corner notch (220) (see Fig. 6); a midpoint of the SMA drive wire (400) is connected and fixed to the connection corner (see Fig. 6); and two ends of the SMA drive wire (400) are connected obliquely to two corners of the base adjacent to the corner notch, respectively (see Fig. 6).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park (USPG Pub No. 2011/0063741) in view of Park ‘421 (USPG Pub No. 2011/0149421) as applied to claim 1 above, and further in view of Eromaki et al. (USPG Pub No. 2009/0252488), hereinafter “Eromaki”.
Regarding claim 7, Park disclose wherein magnet assemblies (600b) are provided, wherein one of the magnet assemblies are provided correspondingly at opposite wall surfaces of the base and the lens carrier; and the magnet assemblies are provided correspondingly at opposite wall surfaces of the base and the lens carrier (see Fig. 6). Park and Park ‘421 disclose the claimed invention except for two magnet assemblies along a first direction and along a second direction, wherein the first direction is perpendicular to the second direction. In the same field of endeavor, Eromaki discloses two magnet assemblies (412,428) along a first direction and along a second direction, wherein the first direction is perpendicular to the second direction (see Fig. 24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Park and Park ‘421 with two magnet assemblies along a first direction and along a second direction, wherein the first direction is perpendicular to the second direction of Eromaki for the purpose of providing image stabilization (Paragraph 117).
Prior Art Citations
               Yeo (USPG Pub No. 2015/0195459), Aschwanden et al. (CN 102422185A), Kasamatsu (EP 2 860 581 A1), Lee (USPG Pub No. 2016/0161828) and Min et al. (USPG Pub No. 2014/0362285) are each being cited herein to show a lens module that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
	
Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. Applicant argued that Park does not disclose or teach the claims as currently presented.
In Fig. 6, Park illustrates a lens module comprising: a base (200), a lens carrier (300) movably installed to the base (200), a driver (400), and a magnet assembly (600b) wherein the magnet assembly (600b) comprises a first magnet (610b) provided at the base (200) and a second magnet (620b) provided at the lens carrier (300) and disposed oppositely to the first magnet (610b). Park teaches the lens module of claim 1, but does not specify the first magnet and the second magnet are repulsive to each other, and the lens carrier has a tendency to move away from the first magnet under a repulsive force of the magnet assembly, wherein an inner chamfer is formed at a corner of two adjacent inner walls of the base, an outer chamfer is formed at a corner of the lens carrier corresponding to the inner chamfer, and the first magnet is provided in the inner chamfer, and the second magnet is provided in the outer chamfer, wherein an angle of the inner chamfer and an angle of the outer chamfer are 45°. Figs. 2, 3, Paragraphs 31, 34, 40 of Park ‘421 cure the deficiencies of Park in order to prevent mechanical deformations (see Paragraph 11 of Park ‘421). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
For these reasons, the claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/16/2022